FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 8, 2021

                                      No. 04-21-00377-CV

                                        Patrick MINOR,
                                            Appellant

                                                v.

                              RED HOOK CAJUN SEA FOOD,
                                      Appellees

                   From the 45th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2020CI19625
                            Honorable Aaron Haas, Judge Presiding


                                         ORDER
        Appellant filed an affidavit of inability to pay costs when he filed his suit in the trial
court. No challenge to that affidavit was filed, and the trial court did not make any finding that
Minor was able to afford any part of the costs. An unchallenged affidavit of indigence carries
forward to the appeal. See TEX. R. APP. P. 20.1 and Notes. It does not appear that a motion to
require payment of costs was filed when this appeal was filed. TEX. R. CIV. P. 145(e)(1). We
therefore order Mary Angie Garcia, Bexar Country District Clerk, to file the Clerk’s Record by
October 25, 2021.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of October, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court